Case 19-16104-mdc         Doc 46
                             Filed 04/30/20 Entered 04/30/20 18:25:57 Desc Main
                             Document     Page 1 of 3
                  THE UNITED STATES BANKRUPTCY COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
 IN RE:                                       :
 ERIKA A. DIAZ                                :     BK. No. 19-16104 MDC
                         Debtor               :
                                                    Chapter No. 13
 WILMINGTON TRUST NATIONAL
 ASSOCIATION, AS SUCCESSOR TRUSTEE
 TO CITIBANK, N.A., AS TRUSTEE FOR BNC
 MORTGAGE LOAN TRUST SERIES 2007-3,
 MORTGAGE PASS-THROUGH                              11 U.S.C. §362
 CERTIFICATES, SERIES 2007-3
                         Movant
                  v.
 ERIKA A. DIAZ
                         Respondent

   MOTION OF WILMINGTON TRUST NATIONAL ASSOCIATION, AS SUCCESSOR
  TRUSTEE TO CITIBANK, N.A., AS TRUSTEE FOR BNC MORTGAGE LOAN TRUST
  SERIES 2007-3, MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2007-3 FOR
   RELIEF FROM AUTOMATIC STAY UNDER §362 PURSUANT TO BANKRUPTCY
                          PROCEDURE RULE 4001

               Movant, by its attorneys, PHELAN HALLINAN DIAMOND & JONES, LLP, hereby

requests a termination of Automatic Stay and leave to foreclose on its mortgage on real property

owned by Debtor ERIKA A. DIAZ.

               1.      Movant is WILMINGTON TRUST NATIONAL ASSOCIATION, AS

SUCCESSOR TRUSTEE TO CITIBANK, N.A., AS TRUSTEE FOR BNC MORTGAGE

LOAN TRUST SERIES 2007-3, MORTGAGE PASS-THROUGH CERTIFICATES, SERIES

2007-3.

               2.      Debtor, ERIKA A. DIAZ is the owner of the premises located at 5123

WESTFORD RD, PHILADELPHIA, PA 19120, hereinafter known as the mortgaged premises.

               3.      Movant is the holder of a mortgage on the mortgaged premises.

               4.      Debtor's failure to tender monthly payments in a manner consistent with the

terms of the Mortgage and Note result in a lack of adequate protection.

               5.      Movant wishes to institute foreclosure proceedings on the mortgage because of

Debtor's failure to make the monthly payment required hereunder.

               6.      The foreclosure proceedings to be instituted were stayed by the filing of the
Case 19-16104-mdc          Doc 46    Filed 04/30/20 Entered 04/30/20 18:25:57              Desc Main
                                     Document     Page 2 of 3
instant Chapter 13 Petition.

               7.      As of March 30, 2020, Debtor has failed to tender post-petition mortgage

payments for the months of December 2019 through March 2020. The monthly payment amount for

the months of December 2019 through March 2020 is $483.22, less funds in suspense in the amount of

$333.56 for a total amount due of $1,599.32. The next payment is due on or before April 1, 2020 in

the amount of $483.22. The notice of post-petition fees has already been filed for the following fees

and costs that have been incurred since bankruptcy filing: BK ATTY FEE in the amount of $250.00,

PROOF CLAIM – BK in the amount $500.00, and BK ATTY Fee $150.00. Under the terms of the

Note and Mortgage, Debtor has a continuing obligation to remain current post-petition and failure to

do so results in a lack of adequate protection to Movant.

               8.      Movant, WILMINGTON TRUST NATIONAL ASSOCIATION, AS

SUCCESSOR TRUSTEE TO CITIBANK, N.A., AS TRUSTEE FOR BNC MORTGAGE

LOAN TRUST SERIES 2007-3, MORTGAGE PASS-THROUGH CERTIFICATES, SERIES

2007-3, requests the Court award reimbursement in the amount of $1,231.00 for the legal fees and

costs associated with this Motion.

               9.      Movant has cause to have the Automatic Stay terminated as to permit Movant

to complete foreclosure on its mortgage.

               10.     Movant specifically requests permission from the Honorable Court to

communicate with Debtor and Debtor's counsel to the extent necessary to comply with applicable

nonbankruptcy law.

               11.     PHH MORTGAGE CORPORATION services the underlying mortgage loan

and note for the property referenced in this Motion for Relief for WILMINGTON TRUST

NATIONAL ASSOCIATION, AS SUCCESSOR TRUSTEE TO CITIBANK, N.A., AS TRUSTEE

FOR BNC MORTGAGE LOAN TRUST SERIES 2007-3, MORTGAGE PASS-THROUGH

CERTIFICATES, SERIES 2007-3 (the noteholder) and is entitled to proceed accordingly. Should the

Automatic Stay be lifted and/ or set aside by Order of this Court or if this case is dismissed or if the
Case 19-16104-mdc          Doc 46    Filed 04/30/20 Entered 04/30/20 18:25:57 Desc Main
                                    Document        Page 3 of 3
debtor obtains a discharge and a foreclosure action is commenced or recommenced, said foreclosure

action will be conducted in the name of WILMINGTON TRUST NATIONAL ASSOCIATION, AS

SUCCESSOR TRUSTEE TO CITIBANK, N.A., AS TRUSTEE FOR BNC MORTGAGE LOAN

TRUST SERIES 2007-3, MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2007-3 (the

noteholder). WILMINGTON TRUST NATIONAL ASSOCIATION, AS SUCCESSOR TRUSTEE

TO CITIBANK, N.A., AS TRUSTEE FOR BNC MORTGAGE LOAN TRUST SERIES 2007-3,

MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2007-3 (the noteholder) has the right to

foreclose because Noteholder is the original mortgagee or beneficiary or assignee of the security

instrument for the referenced loan. Noteholder directly or through an agent has possession of the

promissory note and the promissory note is either made payable to Noteholder or has been duly

endorsed.

                 WHEREFORE, Movant respectfully requests that this Court enter an Order;

                 a.     modifying the Automatic Stay under Section 362 with respect to 5123

WESTFORD RD, PHILADELPHIA, PA 19120 (as more fully set forth in the legal description

attached to the Mortgage of record granted against the Premises), as to allow Movant, its successors

and assignees, to proceed with its rights under the terms of said Mortgage; and

                 b.     Movant specifically requests permission from this Honorable Court to

communicate with Debtor and Debtor's counsel to the extent necessary to comply with applicable

nonbankruptcy law; and

                 c.     Granting any other relief that this Court deems equitable and just.

                                                      /s/ Jerome Blank, Esquire
                                                      Jerome Blank, Esq., Id. No.49736
                                                      Phelan Hallinan Diamond & Jones, LLP
                                                      1617 JFK Boulevard, Suite 1400
                                                      One Penn Center Plaza
                                                      Philadelphia, PA 19103
                                                      Phone Number: 215-563-7000 Ext 31625
                                                      Fax Number: 215-568-7616
April 30, 2020                                        Email: jerome.blank@phelanhallinan.com
